Name: Commission Regulation (EC) No 1780/1999 of 11 August 1999 concerning Regulation (EC) No 1218/96 relating to the partial exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  EU finance;  trade;  Europe
 Date Published: nan

 EN Official Journal of the European Communities12. 8. 1999 L 212/17 COMMISSION REGULATION (EC) No 1780/1999 of 11 August 1999 concerning Regulation (EC) No 1218/96 relating to the partial exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), and in particular Article 9 thereof, (1) Whereas Commission Regulation (EC) No 1218/96 of 28 June 1996 relating to the partial exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania (3), as last amended by Regulation (EC) No 32/98 (4), specifies the quantities of barley and common wheat originating in the Czech and Slovak Republics and the Republic of Hungary which enjoy preferential access under the Interim Agreement concluded with those countries; (2) Whereas the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota; whereas applications for import licences submitted on 9 August 1999 for common wheat from the Republic of Romania relate to 130 000 tonnes and the maximum quantity which may be imported is 24 000 tonnes at a duty reduced by 80 %, HAS ADOPTED THIS REGULATION: Article 1 Applications for licences for the Romania quota provided for in Regulation (EC) No 1218/96 at an import duty reduced by 80 % for common wheat falling within CN code 1001 90 99, submitted on 9 August 1999 and forwarded to the Commis- sion, shall be accepted for the tonnages indicated therein multi- plied by a coefficient of 0,184615. Article 2 This Regulation shall enter into force on 12 August 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 181, 1.7.1998, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 161, 29.6.1996, p. 51. (4) OJ L 5, 9.1.1998, p. 4.